Case 2:15-cv-02819-JTF-cgc Document 206 Filed 10/27/20 Page 1 of 4                   PageID 4115




                             IN THE U.S. DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION



 April Parchman, as administrator ad litem of
 the estate of Jeffrey Parchman, deceased,
 individually and on behalf of all others
 similarly situated; and Ann Parchman,
 individually and on behalf of all others
 similarly situated,
                                                  Case No: 2:15-cv-02819-JTF-CGC
        Plaintiffs,

 v.

 SLM Corporation, Navient Corporation,
 Navient Solutions Inc., f/k/a Sallie Mae Inc.,
 and Sallie Mae Bank,

        Defendants.


                     JOINT MOTION REGARDING MOTIONS TO COMPEL

        Plaintiff April Parchman (“Plaintiff”), Defendant Sallie Mae Bank (“SMB”), Defendant

 SLM Corporation (“SLM”), Defendant Navient Corporation, and Defendant Navient Solutions
                                           1
 LLC (“NSL”) (collectively, the “Parties”) hereby respectfully request that the Court stay motions

 practice on pending motions to compel filed by Plaintiff. In support of this Motion, the Parties

 state as follows:

        1.      On July 9, 2020 Plaintiff filed a Motion to Deem Requests for Admission to

 Defendant Sallie Mae Bank Admitted [Dkt. 164].



 1
  NSL was formerly known as Navient Solutions, Inc. (“NSI”). To avoid confusion, NSL and
 NSI are collectively referred to herein as “NSL.”
Case 2:15-cv-02819-JTF-cgc Document 206 Filed 10/27/20 Page 2 of 4                   PageID 4116




        2.     On July 9, 2020, Plaintiff filed a Motion to Compel Discovery from Defendant

 Navient Solutions, LLC (NSL) and to Deem Requests for Admission Admitted [Dkt. 165].

        3.     After the filing of such motions, the parties conferred on the merits of the motions

 and began exploring whether the disputes could be eliminated or narrowed before defendants

 submitted their respective responses. [See Dkts. 172, 173, 176 and 180].

        4.     On July 17, 2020, NSL filed a Motion for Entry of Proposed Protective Order [Dkt.

 168] requesting that the motion to compel discovery from it [Dkt. 165] be stayed pending a ruling

 on its forthcoming motion for summary judgment.

        5.     On September 11, 2020, SMB and SLM filed their motion for summary judgment

 [Dkt. 189]. On October 9, 2020, Plaintiff filed her response to the motion [Dkt. 197]. A granting

 of this motion for summary judgment would moot the motion to compel aimed at SMB.

        6.     On September 11, 2020, NSL and Navient Corporation filed their motion for

 summary judgment [Dkt. 188]. On October 9, 2020, Plaintiff filed her response to the motion for

 summary judgment [Dkt. 196]. A granting of the motion for summary judgment would moot the

 motion to compel aimed at NSL. A denial of the motion for summary judgment would result in

 NSL responding to the discovery served upon it, thereby mooting the motion to compel.

        7.     Defendants have moved for an extension until November 5, 2020 to submit their

 replies to the motions for summary judgment [Dkt. 202].

        8.     The parties agree that it is in the best interest of judicial efficiency to stay the

 motions to compel pending a resolution of the pending motions for summary judgment.

        WHEREFORE, the Parties move for the entry of the enclosed protective order to stay

 motions practice on Plaintiffs’ motions to compel.

        Respectfully submitted this 27th day of October, 2020.




                                                2
Case 2:15-cv-02819-JTF-cgc Document 206 Filed 10/27/20 Page 3 of 4                   PageID 4117




                                               /s/ Lisa M. Simonetti
                                               LISA M. SIMONETTI

                                               GREENBERG TRAURIG, LLP
                                               1840 Century Park East, Suite 1900
                                               Los Angeles, California 90067-2121
                                               simonettil@gtlaw.com
                                               Telephone: 310.586.7700
                                               Facsimile:    310.586.7800

                                               Odell Horton, Jr.
                                               Wyatt Tarrant & Combs
                                               1715 Aaron Brenner Drive, Suite 800
                                               Memphis, TN 38120
                                               ohorton@wyattfirm.com
                                               Telephone: 901.537.1082

                                               Attorneys for Defendant Navient Solutions, LLC

                            CERTIFICATE OF CONSULTATION

        In accordance with LR 7.2(a)(1)(B), counsel for the parties conferred regarding this motion

 on October 14, 16, and 20 - 21.

                                                             /s/ Lisa M. Simonetti




                                                 3
Case 2:15-cv-02819-JTF-cgc Document 206 Filed 10/27/20 Page 4 of 4                 PageID 4118




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 27, 2020, the foregoing was filed using the CM/ECF

 filing system which will send notification to the following:

                Benjamin J. Miller
                Sarah Calk
                The Higgins Firm, PLLC
                525 4th Ave S
                Nashville, TN 37210
                ben@higginsfirm.com
                scalk@higginsfirm.com

                Counsel for Plaintiff


                                                  By: /s/ Lisa M. Simonetti
